t c memo united_states tax_court glenn broderick petitioner v commissioner of internal revenue respondent docket no 13849-05l filed date glenn broderick pro_se patricia a komor for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 in thi sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code opinion we shall treat respondent’s motion as a motion for summary_judgment only and we decide only whether respondent is entitled to summary_judgment under rule background this is an appeal from respondent’s determination upholding the filing of a federal_tax_lien against petitioner for unpaid income_tax liabilities for the years and when his petition was filed petitioner showed his address as c o e indian school road phoenix arizona petitioner did not file federal_income_tax returns for or respondent sent petitioner a notice_of_deficiency for and petitioner filed a petition for redetermination see broderick v commissioner docket no on date we dismissed docket no because of petitioner’s failure to properly prosecute the case on or about date petitioner appealed the decision to the u s court_of_appeals for the ninth circuit on date the court_of_appeals affirmed our decision 63_fedappx_374 9th cir on date respondent assessed petitioner’s federal_income_tax liabilities including interest for respondent subsequently mailed to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing dated 2we deny respondent’s request for a penalty under sec_6673 date on date petitioner through an authorized representative submitted a form request for a collection_due_process_hearing petitioner included with form a five-page statement containing several arguments and demands that were frivolous and groundless the settlement officer assigned to petitioner’s hearing request mailed a letter to petitioner dated date advising him that a telephone hearing would be held on date the letter also requested that petitioner file a collection information statement and all unfiled returns the letter stated that if petitioner did not provide the requested information the settlement officer would make a determination based on the information in the file on date the settlement officer received a letter from john turner mr turner on behalf of petitioner the letter stated that petitioner’s previous representative had been enjoined from dealing with the internal_revenue_service irs and it requested a postponement of the hearing to permit mr turner to provide a power_of_attorney in response to this request the settlement officer rescheduled the hearing for date mr turner did not contact the settlement officer or file a power_of_attorney by date consequently the settlement officer mailed a letter to petitioner on date in which he stated that petitioner’s arguments were without merit that petitioner had not filed the requested returns and that the settlement officer did not have petitioner’s phone number or a power_of_attorney from mr turner the settlement officer gave petitioner days to contact him and provide additional information regarding petitioner’s case on date mr turner submitted a power_of_attorney and requested that the hearing be rescheduled the settlement officer rescheduled the hearing for date and a telephone hearing was held on that date neither petitioner nor his representative provided the collection information statement or the returns that the settlement officer had requested and they did not offer any information regarding petitioner’s plans to pay the liabilities at the hearing mr turner asked for additional time to submit the information and the settlement officer gave him until the end of the day to do so or the settlement officer would sustain the lien and close the hearing on date mr turner sent a fax to the settlement officer that contained a declaration signed by petitioner the declaration stated that petitioner had not received the notices of assessment on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in the notice respondent concluded that all of the requirements for proceeding with collection had been met and that petitioner had not provided a valid reason why the lien should be withdrawn the notice advised petitioner that he had to file a petition in the united_states tax_court if he wanted to dispute respondent’s determination on date petitioner filed a complaint for review of the determination in the united_states district_court for the district of arizona the case was dismissed on date for lack of jurisdiction on date petitioner filed in the tax_court a petition for lien or levy action on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 petitioner filed a response in opposition to the motion in which he alleges in pertinent part that a motion for summary_judgment is an improper procedure for disposing of a case in which the reviewing court was required to conduct a review on the administrative record specifically petitioner contends that respondent’s summary_judgment motion should be denied because it is an inappropriate procedure for disposition of a record review judicial review of an agency decision subsequently petitioner submitted an affidavit that was filed on date as a supplement to his response in opposition to respondent’s motion neither petitioner’s opposition nor his affidavit supplementing his opposition disputed any of the material facts alleged in respondent’s summary_judgment motion and supporting materials on date a hearing was held on respondent’s motion petitioner did not appear discussion a summary disposition summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the facts material to the court’s disposition of the motion for summary_judgment are stated solely for purposes of deciding the motion and are not findings_of_fact for this case see sundstrand corp v commissioner supra pincite petitioner makes a novel but flawed contention in his effort to withstand summary disposition he argues that because this case involves only a record review the use of summary disposition is inappropriate and improper he cites 42_f3d_1560 10th cir as support for his argument in olenhouse various wheat producers had sued the agricultural stabilization and conservation service ascs challenging ascs’s decision to award reduced deficiency payments for the producers’ wheat under a federal price support program the producers claimed among other things that the ascs’s action was arbitrary and capricious in that it was the product of an inadequate administrative appeals process and not supported by substantial evidence in the administrative record id pincite the producers had filed an administrative appeal and received an adverse determination which they appealed to the state ascs committee and then to the deputy administrator state and county operations dasco throughout the appeal process the producers unsuccessfully attempted to obtain information regarding the basis for the reductions imposed on them and the way the reductions were calculated without making any findings_of_fact or articulating a reasoned basis for its decision dasco found no justification for relief the district_court in its capacity as a reviewing court under the administrative_procedure_act apa summarily affirmed the ascs’s determination in so doing the district_court relied solely on counsel’s representations and other materials attached to the ascs’s motion to affirm and did not actually examine the administrative record or conduct the thorough review required by the apa id pincite the court_of_appeals concluded under the circumstances that the district_court employed neither the procedure nor the standard of review required when agency action is challenged on appeal to a district_court in this circuit id the facts of olenhouse are distinguishable from the facts of this case olenhouse involved a review of an agency determination that was subject_to the apa although the district_court was obligated under the apa to conduct a detailed and thorough review of the administrative record and the parties’ arguments regarding it the court_of_appeals concluded that the district_court did not do so over the objections of the aggrieved party the district_court relied on the agency’s representations regarding the record without conducting the kind of independent and detailed review that the apa required after concluding that the district_court was required to do more than simply rely on the agency’s representations and that the court failed to do so the court_of_appeals reversed in contrast to the above this case involves the review of a determination to proceed with collection by the irs administrative hearings under sec_6320 dealing with liens and dealing with levies must be conducted in accordance with sec_6330 after the irs issues its notice_of_determination following the administrative hearing a taxpayer has the right to a judicial review of the determination sec_6330 a taxpayer may petition this court to review the determination and our review is subject_to the provisions of sec_6330 the judicial review that we are required to conduct in sec_6320 cases focuses on the determination made by the irs unless the underlying tax_liability of the taxpayer that is the subject of the proceeding is properly at issue we review the irs’s determination for abuse_of_discretion 114_tc_604 it is now well established that a motion for summary_judgment may be used to resolve cases brought under sec_6320 and sec_6330 in appropriate circumstances 478_f3d_450 2d cir affg tcmemo_2006_27 454_f3d_782 8th cir affg 124_tc_165 454_f3d_688 7th cir 110_fedappx_36 9th cir 102_fedappx_641 10th cir 79_fedappx_172 6th cir 338_f3d_463 5th cir 329_f3d_1224 11th cir affg 118_tc_365 summary disposition under rule permits this court to decide a case without the necessity of a trial if there is no genuine issue as to any material fact and if the court determines that a decision may be rendered as a matter of law rule b summary disposition on the administrative record developed before the irs during the administrative hearing under sec_6330 is entirely appropriate if we conclude that the requirements of rule b are met we review the administrative record submitted in connection with the motion for summary_judgment and we may grant summary disposition only if we conclude that there is no material issue of fact that prevents the entry of a summary disposition and would require a trial for the reasons that follow we conclude that we may dispose_of this case by way of summary disposition pursuant to rule b respondent’s determination regarding collection we turn now to the merits of respondent’s summary_judgment motion in this sec_6330 proceeding this is an action seeking judicial review under sec_6320 of respondent’s determination to file a federal_tax_lien to secure the payment of petitioner’s unpaid federal_income_tax liabilities for and respondent’s determination was made following an administrative hearing which respondent was required to conduct in accordance with the provisions of sec_6330 sec_6320 sec_6330 requires the presiding officer who conducts the administrative hearing to satisfy several requirements at the hearing the presiding officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 in addition in reaching his or her determination the presiding officer must consider any relevant issue that the taxpayer raised at the hearing relating to the unpaid tax or the proposed collection action and if appropriate must consider the underlying tax_liability sec_6330 finally the presiding officer must determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination and related materials that respondent submitted with his summary_judgment motion confirm that the presiding officer performed the review required by sec_6330 the administrative record in this case shows that the presiding officer properly determined that petitioner had received a notice_of_deficiency for each of the years at issue and that consequently petitioner could not challenge the underlying tax_liabilities sec_6330 114_tc_176 the administrative record also demonstrates that the presiding officer obtained the required verification that applicable legal and administrative procedures had been met and considered the issues raised by petitioner during the hearing process even though the arguments were not relevant and were frivolous attempts to disrupt the collection process finally the appeals officer conducted an appropriate analysis as required by sec_6330 petitioner did not show that there is a genuine issue as to any of the material facts in this case nor did petitioner raise any issue of law that would preclude the entry of a summary disposition under rule we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered 3petitioner alleged that the notices of deficiency were void that there was a failure to generate an assessment list that the commissioner failed to certify and transmit an assessment list that the commissioner failed to record the assessment that the commissioner failed to provide record of assessment at petitioner’s request and that the commissioner failed to send a notice of assessment
